Per Curiam.
This matter comes before the court upon a motion of the plaintiff for default judgment. The complaint against Mary L. Dooley, a member of the Bar of Wisconsin, charges that during the years 1966 to 1970, inclusive, she has been repeatedly negligent in attending to legal matters entrusted to her, and it alleges 14 specific instances of neglect in the performance of the services for which she was employed. Complaint is also made of her charging an excessive fee, and lastly that after due notice to her she failed to *221appear either in person or by representation before the District Grievance Committee for District No. 1 of the State Bar of Wisconsin, to answer the charges made against her.
It is further alleged that the District Grievance Committee, after considerable investigation and study has serious doubts concerning the ability of Mary L. Dooley to continue the practice of law.
Personal service of the complaint was admitted by Mary L. Dooley on June 1, 1971, but she has failed to answer or otherwise respond to the complaint either within twenty days after said service or up to the present time.
In view of the failure to answer the allegations in the verified complaint, which allegations we must now accept as true, it is declared that Mary L. Dooley’s license to practice law in this state is hereby suspended until the further order of this court.